DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-9, 11, 14-16, 18-27, 30-32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 1 and 14 have been amended to require “the elongate member having a length between said first and second ends for insertion of the second end into a dermal layer of a patient for not less than 24 hours”. Firstly, as noted in the rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph below, it is not fully clear what exactly this limitation is meant to gain property over. The examiner will assume that the elongate member must simply be configured for insertion into a dermal layer of a patient for not less than 24 hours. Secondly, however, nowhere did the original disclosure appear to teach the elongate member having a length between said first and second ends for insertion of the second end into a dermal layer of a patient for not less than 24 hours. While the Background section of the specification as originally filed discusses conventional pump infusion sets and patch pumps that need to be reapplied on a frequent basis, such as every three days (para [0005]) as well as rigid cannulas that are not recommended for use beyond two days (para [0014]), the specification as originally filed did not mention the instant invention with regard to the specific time requirement of not less than 24 hours. Furthermore, the applicant’s Remarks have not pointed out where any supposed support for these new limitations can be found. Therefore it can be said that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 3, 6-9, 11, 15-16, 18-27, and 34 are rejected as they depend from either claim 1 or claim 14.
	Claim 30 has been amended to require a step of “inserting the catheter under a skin surface for a period of not less than 24 hours” and each of claims 31 and 32 has been amended to require “inserting the catheter into dermal layer of a patient for not less than 24 hours”. Nowhere did the original disclosure appear to teach a step of inserting a catheter under a skin surface (or into a dermal layer) of a patient for a period of not less than 24 hours. While the Background section of the specification as originally filed discusses conventional pump infusion sets and patch pumps that need to be reapplied on a frequent basis, such as every three days (para [0005]) as well as rigid cannulas that are not recommended for use beyond two days (para [0014]), the specification as originally filed did not mention the instant invention with regard to the specific time requirement of not less than 24 hours. Furthermore, the applicant’s Remarks have not pointed out where any supposed support for these new limitations can be found. Therefore it can be said that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-9, 11, 14-16, 18-27, 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin sidewall” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does describe different wall thicknesses (for example in instant para [0043] and [0070]), the specification does not make it fully clear what the applicant considers to be a “thin sidewall”.
Each of claims 1 and 14 have been amended to require “the elongate member having a length between said first and second ends for insertion of the second end into a dermal layer of a patient for not less than 24 hours”. It is not clear if this is intending to say that the length specifically is what provides the elongate member with the capability of being inserted into a dermal layer of a patient for not less than 24 hours. The examiner assumes that this language may be referring to a portion of the catheter that comprises side ports (or, as referred to in claim 1, side flaps), and that those side ports allow the catheter to remain in a dermal layer of a patient for at least 24 hours without significant interruption of fluid flow if the tip of the catheter is occluded (this is based off at least para [0026], [0067], [0068], [0071] of the instant specification). The examiner recommends amending the claim to include what specifically makes the elongate member configured to be inserted into a dermal layer of a patient for not less than 24 hours and, if the assumption above is correct and support exists in the original disclosure, why the specific time period of not less than 24 is important (e.g. why the instant invention is better over a period of not less than 24 hours when compared to the prior art) in order to make it clearer what this limitation is intended to gain property over.
Claims 3, 6-9, 11, 15-16, 18-27, and 34 are rejected as they depend from either claim 1 or claim 14.
Claim 30 has been amended to require a step of “inserting the catheter under a skin surface for a period of not less than 24 hours” in line 9. This is unclear because the claim also requires a step of “inserting the catheter into a dermal layer of a patient” in line 15. The examiner believes the applicant may have intended to remove the limitations of line 15 as the current disclosure does not appear to teach two different insertion steps.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 11, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (US 2008/0021375 A1, cited in previous office actions and hereinafter ‘Burns’) in view of Dimalanta et al. (US 8,267,891, hereafter ‘Dimalanta’), and further in view of DeStefano (US 2008/0243085 A1).
As to claim 1, Burns discloses a catheter (40, Figs. 1, 2, 7A-10A) comprising: a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, the sidewall forming a single lumen (see at least Fig. 7A) between first (proximal end where needle guard 50 is connected) and second (distal end) ends, and an opening at each of the ends (Fig. 7A), a proximal one of said openings connected to a wedge (needle guard 50); the elongate member having a length between said first and second ends for insertion of the second end into a dermal layer of a patient (para 0039) for not less than 24 hours (see para 0006 of Burns, the examiner also points out that this limitation is unclear as noted in the rejections under 35 USC 112; the examiner understands the cannula of Burns to be fully capable of being place into a dermal layer of a patient for not less than 24 hours); wherein the proximal end of the catheter is in fluid communication with an infusion pump (see para 0108) that pumps fluid through the catheter at a predetermined flow rate when the second end of the elongate member is not occluded (see para 0107-0108); and a primary fluid pathway (lumen of 40) through the elongate member between the openings of the ends of the elongate member (see at least Fig. 7A, para 0045, 0056), the primary fluid pathway having a proximal end (end at the first end of the elongate member – see annotated Fig. 13 below) in fluid communication with a fluid reservoir (see para 0108 describing use of a pump which indicates the presence of a reservoir within or connected thereto) and permitting fluid to flow through the primary fluid pathway and to exit the second end (Fig. 7A, 13, para 0108).
Burns is silent to wherein the infusion pump pumps fluid through the catheter at a pressure below a cracking pressure when the second end of the elongate member is not occluded, a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises one or more side flaps in the sidewall of the elongate member, the side one or more side flaps configured to release, depending on their number, size and location on the elongate member, controlled amounts of fluid into the skin of a patient, and the secondary fluid pathway permitting increased flow of fluid through the secondary fluid pathway into the dermal layer of the patient by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that the pressure of the fluid exceeds the cracking pressure, wherein the one or more flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, and wherein the one or more flaps remain closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and open when the fluid pressure in the primary fluid pathway exceeds the cracking pressure.
Dimalanta discloses a catheter (irrigation sleeve 100) comprising a flexible elongate member (resilient tubular body portion 102) comprising a secondary fluid pathway including one or more flaps (slitted irrigation ports 150; see Figs. 1, 3, 4), the flaps configured to release, depending on their number, size and location on the elongate member, controlled amounts of fluid into a patient, and the secondary fluid pathway permitting increased flow of fluid through the secondary fluid pathway into the patient by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that the pressure of the fluid exceeds the cracking pressure (see line 52 col. 5 through line 27 col. 6), wherein the one or more flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter (see chevron-shaped slit 150 seen in Figs. 1, 3, 4), and wherein the one or more flaps remain closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and open when the fluid pressure in the primary fluid pathway exceeds the cracking pressure (Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6).
It would have been obvious to one having ordinary skill in the art prior to the date of invention of present invention to modify Burns to include one or more flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter such that the infusion pump pumps fluid through the catheter below a cracking pressure when the second end of the elongate member is not occluded, such that Burns then includes a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises one or more flaps in the sidewall of the elongate member, the flaps configured to release, depending on their number, size and location on the elongate member, controlled amounts of fluid into the skin of a patient, and the secondary fluid pathway permitting increased flow of fluid through the secondary fluid pathway into the dermal layer of the patient by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that the pressure of the fluid exceeds the cracking pressure, wherein the one or more flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, and wherein the one or more flaps remain closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and open when the fluid pressure in the primary fluid pathway exceeds the cracking pressure. One would have been motivated to do so based off of Dimalanta, which teaches providing one or more side ports in the form of a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, for the purpose of providing extra flow if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6). 
Burns and Dimalanta do not expressly recite wherein the sidewall is thin. However, it is known from DeStefano that nitinol can be used to form kink-resistant cannulas of relatively thin wall thickness and that are also sterilizable with radiation (see para 0076 of DeStefano). It would have been further obvious to one having ordinary skill in the art to use a flexible elongate member comprising a thin sidewall with the assembly of Burns (as already modified above), for example one that is made of nitinol, as DeStefano demonstrates that a thin wall elongate member is a suitable means for delivery of fluid into dermal layers of a patient (see para 0076 of DeStefano).


As to claim 3, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in claim 1 as described above. It can further be said that the modified version of Burns is configured such that wherein infusate introduced into the opening at the first end flows out of the catheter via one or both of the opening at the second end and the secondary fluid pathway (it is clear from Burns in at least Fig. 13 that infusate is intended to flow out of the first end of 40; furthermore it was noted in the rejection of claim 1 that the secondary fluid pathway added in view of Dimalanta serves as secondary flow passage that provides extra flow if needed, such as in response to a post-occlusion surge - see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
As to claim 6, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in claim 1 as described above. Burns is silent to the limitations of claim 6 however Dimalanta teaches wherein its one or more flaps is or are positioned at a second end of its elongate member (see Figs. 1, 3, 4, of Dimalanta). It thus would have been further obvious to one having ordinary skill in the art, when modifying Burns, to do so such that the one or more flaps is or are positioned at the second end. One would have been motivated to do so to provide extra fluid flow if needed at the second end of the elongate member (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
As to claim 7, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in claim 6 as described above. Burns is silent to the limitations of claim 7 however Dimalanta further teaches wherein the one or more flaps is or are positioned on the sidewall, between the openings of the first and second ends (see Figs. 1, 3, 4, of Dimalanta). It thus would have been further obvious to one having ordinary skill in the art, when modifying Burns, to do so such that the one or more flaps is or are positioned on the sidewall, between the openings of the first and second ends for the purpose of providing extra fluid flow between the openings of the first and second ends (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
As to claim 9, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in claim 1. Burns further discloses wherein the catheter is configured to be used with an infusion set (see at least Figs. 1-7A, paragraph 0006 of Burns).
As to claim 11, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in 1 above. Burns further discloses wherein the catheter comprises plastic material (para 0102 of Burns).
As to claim 34, Burns in view of Dimalanta and DeStefano teaches the catheter of clam 1 as described above. Burns is silent to the limitations of claim 34 however Dimalanta teaches wherein the secondary fluid pathway is normally closed, and opens when fluid within the catheter exceeds the cracking pressure, and closes when the fluid within the catheter decreases below the cracking pressure (see line 52 col. 5 through line 47 col. 6 of Dimalanta; the examiner understands the slitted design of Dimalanta to be pressure-sensitive and thus open/close based on a cracking pressure). It thus would have been further obvious to one having ordinary skill in the art, when modifying Burns, to further do so such that the secondary fluid pathway is normally closed, and opens when fluid within the catheter exceeds the cracking pressure, and closes when the fluid within the catheter decreases below the cracking pressure for the purpose of providing extra flow if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 47 col. 6 of Dimalanta).



Claims 14-16, 18-23 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns in view of Dimalanta.
As to claim 14, Burns teaches a catheter (40, Figs. 1, 2, 7A-10A) comprising: an elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, a first end (proximal end where needle guard 50 is attached) and a second end (distal end), and an opening at each of the first end and the second end (Fig. 7A), a proximal one of said openings connected to a wedge (needle guard 50); the elongate member having a length between said first and second ends for insertion of the second end into a dermal layer of a patient (para 0039) for not less than 24 hours (see para 0006 of Burns, the examiner also points out that this limitation is unclear as noted in the rejections under 35 USC 112; the examiner understands the cannula of Burns to be fully capable of being place into a dermal layer of a patient for not less than 24 hours); a primary fluid pathway (lumen of 40) through the elongate member between the openings of the ends of the elongate member (Fig. 7A, 13); the primary fluid pathway having a proximal end in fluid communication with an infusion pump (see para 0108) that pumps fluid through the catheter and out the second end at a predetermined flow rate and while below a cracking pressure when the second end is not occluded (see para 0107-0108).
Burns is silent to wherein the infusion pump pumps fluid through the catheter and out the second end at a predetermined flow rate and while below a cracking pressure, and a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member; the secondary fluid pathway permitting fluid flow by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that pressure of the fluid exceeds the cracking pressure; wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter; wherein the self-closing opening remains closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and opens when the fluid pressure in the primary fluid pathway exceeds the cracking pressure.
Dimalanta discloses a catheter (irrigation sleeve 100) comprising a flexible elongate member (resilient tubular body portion 102) comprising a secondary fluid pathway in communication with a primary fluid pathway (lumen of 100), wherein the secondary fluid pathway comprises a self-closing opening (slitted irrigation ports 150) in the sidewall of the elongate member (see Figs. 1, 3, 4), the secondary fluid pathway permitting fluid flow by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that pressure of the fluid exceeds the cracking pressure (see line 52 col. 5 through line 27 col. 6 of Dimalanta); wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment (see chevron shaped slit 150 seen in Figs. 1, 3, 4), the two line segments having bilateral symmetry with respect to a primary axis of the catheter (Figs 1, 3, 4); wherein the self-closing opening remains closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and opens when the fluid pressure in the primary fluid pathway exceeds the cracking pressure (see line 52 col. 5 through line 27 col. 6).
It would have been obvious to one having ordinary skill in the art to modify Burns such that the infusion pump pumps fluid through the catheter and out the second end at a predetermined flow rate and while below a cracking pressure, and such that Burns includes a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member; the secondary fluid pathway permitting fluid flow by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that pressure of the fluid exceeds the cracking pressure; wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter; wherein the self-closing opening remains closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and opens when the fluid pressure in the primary fluid pathway exceeds the cracking pressure. One would have been motivated to do so based off of Dimalanta, which teaches providing self-closing openings in the form of a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, for the purpose of providing extra flow if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6). 

As to claim 15, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above. Burns is silent to the limitations of claim 15 however Dimalanta teaches wherein if fluid exceeds the cracking pressure, the self-closing opening opens to permit the fluid to flow out of the secondary fluid pathway, and when the pressure of the fluid in the primary fluid pathway decreases below the cracking pressure, the self-closing opening closes (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta; the examiner understands that flexible and pressure-sensitive nature of the slits 150 of Dimalanta to satisfy these limitations). It thus would have been further obvious to one having ordinary skill in the art, when modifying Burns, to further do so such that wherein if fluid exceeds the cracking pressure, the self-closing opening opens to permit the fluid to flow out of the secondary fluid pathway, and when the pressure of the fluid in the primary fluid pathway decreases below the cracking pressure, the self-closing opening closes. One would have been motivated to do so in order to provide extra flow, only if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
As to claim 16, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above. It can further be said that the modified version of Burns is configured such that wherein infusate introduced into the opening at the first end flows out of the catheter via one or both of the opening at the second end and the secondary fluid pathway (it is clear from Burns in at least Fig. 13 that infusate is intended to flow out of the first end of 40; furthermore it was noted in the rejection of claim 1 that the secondary fluid pathway added in view of Dimalanta serves as secondary flow passage that provides extra flow if needed, such as in response to a post-occlusion surge - see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
As to claim 18, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above. While Burns is silent to the limitations of claim 18, Dimalanta further discloses wherein its secondary fluid pathway further comprises one or a plurality of slits (see Figs. 1, 3, 4 of Dimalanta; both the chevron-shaped and straight irrigation ports 150 are referred to as “slitted irrigation ports 150” – see line 52 col. 5 through line 27 col. 6 of Dimalanta). It would have been obvious to one having ordinary skill in the art to modify Burns further in view of Dimalanta such that the secondary pathway further comprises one or a plurality of slits. One would have been motivated to do so as Dimalanta teaches how one or a plurality of slits can provide the extra flow out of the tubular member if needed (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
As to claim 19, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above. Burns is silent to wherein the secondary fluid pathway further comprises a side port, however Dimalanta teaches where its secondary fluid pathway can comprise a side port (see Fig. 6-7 and para beginning line 43 col. 6 which teaches an open portion comprising a slitted irrigation port – the examiner is interpreting this open portion to comprise a side port). It would have been obvious to one having ordinary skill in the art to modify Burns in view of Dimalanta such that the secondary fluid pathway further comprises a side port. One would have been motivated to do so in order to provide a baseline level of flow out of the side port during operation (see para beginning line 43 col. 6 of Dimalanta).
As to claim 20, Burns in view of Dimalanta teaches the catheter as claimed in claim 19 as described above. Burns is silent to the limitations of claim 20 however Dimalanta further teaches wherein the side port is positioned at the second end (see Fig. 6 depicting side port at distal end of 100). It thus would have been further obvious to one having ordinary skill in the art, when modifying Burns, to do so such that the side port is positioned at the second end for the purpose of providing a baseline flow at the distal end (see Fig. 6-7, para beginning line 43 col. 6 of Dimalanta).
As to claims 21, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above. Burns is silent to wherein the secondary fluid pathway further comprises a plurality of side ports, however Dimalanta teaches where its secondary fluid pathway can comprise a plurality of side ports (see Fig. 6-7 and para beginning line 43 col. 6 which teaches an open portion comprising a slitted irrigation port – the examiner is interpreting this open portion to comprise a side port; also see lines 28-30 col. 6 which teach “the number, positions, and detailed design of the slitted irrigation ports 150 may vary from one embodiment to another”). It would have been obvious to one having ordinary skill in the art to further modify Burns in view of Dimalanta such that the secondary fluid pathway further comprises a plurality of side ports. One would have been motivated to do so in order to provide a desired degree of baseline flow out of the sidewall of the catheter (see line 52 col. 5 through line 58 col. 6 of Dimalanta).
As to claim 22, Burns in view of Dimalanta teaches the catheter as claimed in claim 21 as described above. Burns is silent to the limitations of wherein the side ports are positioned at the second end. And, while Dimalanta only explicitly shows a single side port in Figs. 6-7, it was noted above that Dimalanta teaches “the number, positions, and detailed design of the slitted irrigation ports 150 may vary from one embodiment to another”). It would have been obvious to one having ordinary skill in the art, based off Dimalanta, to modify Burns further such that the plurality of side ports are positioned at the second end based on a desired baseline flow out of the second end of Burns (see line 52 col. 5 through line 58 col. 6 of Dimalanta).
As to claim 23, Burns in view of Dimalanta teaches the catheter as claimed in claim 21 as described above. Burns is silent to the limitations of claim 23, however Dimalanta shows a single side port positioned on the sidewall, between the openings of the first and second ends (see Fig. 6 and 7 of Dimalanta) and additionally teaches “the number, positions, and detailed design of the slitted irrigation ports 150 may vary from one embodiment to another” (lines 28-30 col. 6). It would have been obvious to one having ordinary skill in the art, when modifying Burns, to further do so such that wherein the side ports are positioned on the sidewall, between the openings of the first and second ends. One would have been motivated to do so based off of Dimalanta in order to provide a desired baseline flow out of the sidewall between the openings of the first and second ends (see line 52 col. 5 through line 58 col. 6 of Dimalanta).
As to claim 25, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above.  Burns further discloses wherein the catheter is configured to be used with an infusion set (see at least Figs. 1-7A, paragraph 0006 of Burns).
As to claim 26, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above.  Burns further discloses wherein the catheter is flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas).
As to claim 27, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in 26 above. Burns further discloses wherein the catheter comprises plastic material (para 0102 of Burns).



Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns in view of Dimalanta, and further in view of Lynch et al. (US 2002/0095138 A1, hereafter 'Lynch').
As to claim 30, Burns discloses a method of administering infusate via a catheter, comprising the steps of: providing the catheter (40; see Figs. 1, 2, 7A-10A) comprising a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, the sidewall forming a single lumen between a first end (proximal end where needle guard 50 is located) and a second end (distal end), and an opening at each of the first end and the second end (Fig. 7A), a primary fluid pathway (lumen of 40) through the elongate member between the openings of the first end and the second end of the elongate member (Fig. 7A, 13); the primary fluid pathway having a proximal end in fluid communication with a fluid reservoir (syringe described in para 0107), and; inserting the catheter into a dermal layer of a patient (para 0039); and administering infusate to the patient from an infusion pump or fluid reservoir at a predetermined flow rate when the second end is not occluded viaPage 6 of 11Appl. No. 14/370,714Reply to March 26, 2021 Final Office ActionAmendment filed April 19, 2021 the primary fluid pathway of the catheter (see Figs. 7A-10A, para 0107; Burns discloses pumping through an open end of the catheter).
Burns is silent to a secondary fluid pathway in fluid communication with the primary fluid pathway, permitting fluid to flow through the primary fluid pathway and out the second end while the fluid pressure is below the cracking pressure; wherein the secondary fluid pathway comprises one or more side flaps in the sidewall of the elongate member, the flaps configured to release controlled amounts of infusate, depending on their number, size and location on the elongate member, into the skin of a patient, administering infusate to the patient from an infusion pump or fluid reservoir at a predetermined flow rate and below a cracking pressure while a fluid pressure within the primary fluid pathway is below the cracking pressure and the one or more flaps remain closed, and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the one or more flaps and increasing a size of at least one of the one or more flaps; wherein the one or more flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter.
Dimalanta teaches a secondary fluid pathway (irrigation ports 150) in fluid communication with the primary fluid pathway (lumen of 102), permitting fluid to flow through the primary fluid pathway and out the second end while the fluid pressure is below a cracking pressure (see line 52 col. 5 through line 27 col. 6); wherein the secondary fluid pathway comprises one or more flaps in the sidewall of the elongate member (Figs. 1, 3, 4), the flaps configured to release controlled amounts of infusate, depending on their number, size and location on the elongate member, into the skin of a patient (line 52 col. 5 through line 27 col. 6), and administering irrigation fluid to the patient from at a predetermined flow rate and below a cracking pressure while a fluid pressure within the primary fluid pathway is below the cracking pressure and the one or more flaps remain closed, and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the one or more flaps and increasing a size of at least one of the one or more flaps (see line 52 col. 5 through line 27 col. 6); wherein the one or more flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter (see Figs. 1, 3, 4).
It would have been obvious to one having ordinary skill in the art to modify Burns in view of Dimalanta such that Burns includes a secondary fluid pathway in fluid communication with the primary fluid pathway, permitting fluid to flow through the primary fluid pathway and out the second end while the fluid pressure is below the cracking pressure; wherein the secondary fluid pathway comprises one or more flaps in the sidewall of the elongate member, the flaps configured to release controlled amounts of infusate, depending on their number, size and location on the elongate member, into the skin of a patient, and performing the steps of administering infusate to the patient from an infusion pump or fluid reservoir at a predetermined flow rate and below a cracking pressure while a fluid pressure within the primary fluid pathway is below the cracking pressure and the one or more flaps remain closed, and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the one or more flaps and increasing a size of at least one of the one or more flaps; wherein the one or more flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. One would have been motivated to do so based off of Dimalanta, which teaches providing one or more flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, for the purpose of providing extra flow if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6). 
Burns and Dimalanta do not expressly recite a step of inserting the catheter under a skin surface for a period of not less than 24 hours. However, Lynch teaches inserting a catheter (14C) under a skin surface for a period of not less than 24 hours (see para 0034 which teaches installing a system with the cannula under the skin surface “for many days”, which is not less than 24 hours). It would have been obvious to one having ordinary skill in the art to modify the method of Burns/Dimalanta to include a step of inserting the catheter under a skin surface for a period of not less than 24 hours. One would have been motivated to do so in order to not have to replace the device of Burns/Dimalanta as frequently (see para 0034 of Lynch).

As to claim 31, Burns discloses a method of administering infusate via a catheter, comprising the steps of: providing the catheter (40; see Figs. 1, 2, 7A-10A) comprising a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall (Fig. 7A), a first end (proximal end where needle guard 50 is located) and a second end (distal end), and an opening at each of the first end and the second end (Fig. 7A), a proximal one of said openings connected to a wedge (needle guard 50), a primary fluid pathway (lumen of 40) through the elongate member between the openings of the ends of the elongate member (Fig. 7A, 13); the primary fluid pathway having a proximal end in fluid communication with an infusion pump that pumps fluid through the catheter at a predetermined flow rate when the second end is not occluded (see para 0108, Fig. 13), and inserting the catheter into a dermal layer of a patient (para 0039).
Burns is silent to the pump pumping fluid below a cracking pressure and a secondary fluid pathway in fluid communication with the primary fluid pathway, wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member; inserting the catheter into dermal layer of a patient; and administering infusate to the patient through the primary fluid pathway and out the second end of the catheter while fluid pressure within the primary fluid pathway is below the cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self-closing opening and increasing a size of the self-closing opening; wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter.
Dimalanta teaches pumping fluid below a cracking pressure (a pressure which opens irrigation ports 150) and a secondary fluid pathway (irrigation ports 150) in fluid communication with a primary fluid pathway (lumen of 102), wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member (see line 52 col. 5 through line 27 col. 6); and administering infusate to the patient through the primary fluid pathway and out the second end of the catheter while fluid pressure within the primary fluid pathway is below the cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self-closing opening and increasing a size of the self-closing opening (see line 52 col. 5 through line 27 col. 6); wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter (see chevron shaped port 150 seen in Figs. 1, 3, 4; also see line 52 col. 5 through line 27 col. 6).
It would have been obvious to one having ordinary skill in the art to modify Burns in view of Dimalanta such that the pump pumps fluid below a cracking pressure, and such that Burns includes and a secondary fluid pathway in fluid communication with the primary fluid pathway, wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member; inserting the catheter into dermal layer of a patient; and administering infusate to the patient through the primary fluid pathway and out the second end of the catheter while fluid pressure within the primary fluid pathway is below the cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self-closing opening and increasing a size of the self-closing opening; wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. One would have been motivated to do so based off of Dimalanta, which teaches providing one or more self-closing openings the form of a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, for the purpose of providing extra flow if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6). 
Burns and Dimalanta do not expressly recite inserting the catheter into a dermal layer of a patient for not less than 24 hours. However, Lynch teaches inserting a catheter (14C) under a skin surface for a period of not less than 24 hours (see para 0034 which teaches installing a system with the cannula under the skin surface “for many days”, which is not less than 24 hours). It would have been obvious to one having ordinary skill in the art to modify the method of Burns/Dimalanta to include a step of inserting the catheter under a skin surface for a period of not less than 24 hours. One would have been motivated to do so in order to not have to replace the device of Burns/Dimalanta as frequently (see para 0034 of Lynch).

As to claim 32, Burns discloses a method of administering infusate via a catheter, comprising the steps of: providing the catheter (40; see Figs. 1, 2, 7A-10A) comprising a primary fluid pathway (lumen of 40) through a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26); the primary fluid pathway having a proximal end in fluid communication with an infusion pump that pumps fluid through the catheter at a predetermined flow rate when a distal end of the elongate member is not occluded (see para 0108, clearly implied that the pump pumps fluid out of distal end of 40), the elongate member connected at the proximal end to a wedge (needle guard 50), inserting the catheter into a dermal layer of a patient (para 0039); and administering infusate to the patient through the primary fluid pathway and out the distal end of the elongate member (para 0039, 0108, Fig. 13).
Burns is silent to the infusion pump pumping fluid below the cracking pressure, a secondary fluid pathway in fluid communication with the primary fluid pathway, the secondary fluid pathway comprising a self-closing opening at a sidewall of the elongate member; administering infusate to the patient while fluid pressure within the primary fluid pathway is below a cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self- closing opening and increasing a size of the self-closing opening; wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter.
Dimalanta teaches pumping fluid below a cracking pressure (pressure which opens irrigation ports 150), a secondary fluid pathway (irrigation ports 150) in fluid communication with a primary fluid pathway (lumen of 102), the secondary fluid pathway comprising a self-closing opening at a sidewall of the elongate member (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6); administering irrigation fluid to the patient while fluid pressure within the primary fluid pathway is below a cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self- closing opening and increasing a size of the self-closing opening (line 52 col. 5 through line 27 col. 6); wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter (see chevron-shaped port 150 in Figs. 1, 3, 4).
It would have been obvious to one having ordinary skill in the art to modify Burns such that the infusion pump pumps fluid below the cracking pressure and includes a secondary fluid pathway in fluid communication with the primary fluid pathway, the secondary fluid pathway comprising a self-closing opening at a sidewall of the elongate member; administering infusate to the patient while fluid pressure within the primary fluid pathway is below a cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self- closing opening and increasing a size of the self-closing opening; wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. One would have been motivated to do so based off of Dimalanta, which teaches providing one or more self-closing openings the form of a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter, for the purpose of providing extra flow if needed, such as in response to a post-occlusion surge (see Figs. 1, 3, 4, line 52 col. 5 through line 27 col. 6 of Dimalanta).
Burns and Dimalanta do not expressly recite inserting the catheter into a dermal layer of a patient for not less than 24 hours. However, Lynch teaches inserting a catheter (14C) under a skin surface for a period of not less than 24 hours (see para 0034 which teaches installing a system with the cannula under the skin surface “for many days”, which is not less than 24 hours). It would have been obvious to one having ordinary skill in the art to modify the method of Burns/Dimalanta to include a step of inserting the catheter under a skin surface for a period of not less than 24 hours. One would have been motivated to do so in order to not have to replace the device of Burns/Dimalanta as frequently (see para 0034 of Lynch).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns in view of Dimalanta and DeStefano, and further in view of Ly (US 6,517,521, cited previously).
As to claim 8, Burns in view of Dimalanta and DeStefano teaches the catheter as claimed in claim 6 as described above.
Burns, Dimalanta, and DeStefano are silent on the side ports being staggered along a length of the sidewall.
Ly discloses “The positions of perforated lateral holes 24, 26, 28 and 30 (0.02 inch) are such that they are staggered and will not lie on the same axis therefore minimizing the weakening of the structural integrity of needle 10” (lines 10-14 col. 5 of Ly).
It would have been obvious to one of ordinary skill in the art to stagger the side ports (including those taught by Dimalanta) along a length of the sidewall of the modified version of Burns so as to avoid negatively affecting the structural integrity of the elongate member as taught by Ly above (see lines 10-14 col. 5 of Ly).


Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns in view of Dimalanta, and further in view of Ly.
As to claim 21, Burns in view of Dimalanta teaches the catheter as claimed in claim 14 as described above.
As noted in the above rejections of claim 21, examiner believes that the openings of Dimalanta seen in Figs. 6-7 could be interpreted as “side ports” and that the Ly reference is likely not necessary for rejecting claim 21. In the event that applicant does not consider a hybrid-type opening of Dimalanta to constitute “side ports” Ly discloses that it is known to have side port openings that are not part of a slit (see below).
Ly discloses a painless perforated intradermal injection needle and teaches “Holes 24-30 allow for an even distribution of injected fluids within the distal tip and keep distension of the regional tissue to a mere minimal fraction. With the decreasing distension of the surrounding tissue, pain receptors are less activated and therefore the patient will have less or no pain sensation” (see Figs. 1-3D, lines 7-37 col. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to add side ports (i.e. holes) such as the ones taught by Ly to the elongate member (40) of Burns in addition to or in combination with the slits taught by Dimalanta. One would have been motivated to do so in order to allow for an even distribution of fluids in a desired injection area (for example, the dermal layer) and/or cause less pain to a patient as taught by Ly (see Figs. 1-3D, lines 7-37 col. 5 of Ly).

As to claim 22, Burns in view of Dimalanta discloses the catheter as claimed in claim 21 immediately above. Burns is silent to the limitations of claim 22 however Dimalanta and Ly both show their side ports being positioned at the second ends of their respective elongate members (see at least Figs. 1, 2A of Ly and Figs. 6-7 of Dimalanta). The positioning of the distal-most hole 24 seen in Fig. 2A of Ly could be considered at an "end" because its position is comparable to that of slit 31 shown in Fig. 5 of the instant application. Regardless, however, placement of the side ports along the elongate member (distal portion of 40 of Burns) would have constituted a mere rearrangement of parts and it has been held to be within the capabilities of one of ordinary skill in the art to rearrange parts based on their desired suitability for a task (see MPEP 2144.04).
As to claim 23, Burns in view of Dimalanta and Ly discloses the catheter as claimed in claim 21 immediately above. Burns is silent on the limitations of claim 23 however Dimalanta and Ly both disclose their side ports being positioned on the sidewall of their respective elongate members between opening of the first and second ends (see above rejections), it would thus be obvious to do the same when adding side ports to Burns to allow for dispersion of fluid between the first and second ends (see portions of Dimalanta and Ly cited in rejections of claims 14 and 21).
As to claim 24, Burns in view of Dimalanta and Ly discloses the catheter as claimed in claim 21 immediately above. Burns is silent to the limitations of claim 24 however Ly further discloses “The positions of perforated lateral holes 24, 26, 28 and 30 (0.02 inch) are such that they are staggered and will not lie on the same axis therefore minimizing the weakening of the structural integrity of needle 10”, it would have been obvious to one of ordinary skill in the art to position the side ports as claimed for the purpose of maintaining structural integrity (see Figs. 2A-2D and lines 10-14 col. 5 of Ly).

Response to Arguments
Applicant’s Remarks submitted 3/28/22 have been considered. The examiner agrees that the amendments have obviated the previous claim objections and previous rejections under 35 U.S.C. 112. However, the amendments have also resulted in the new rejections under 35 U.S.C. 112 made above and adjustment to the prior art rejections (some of which include the newly cited DeStefano and Lynch references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783